
	

114 HR 1544 IH: Sensible Estate Tax Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1544
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the estate and gift tax.
	
	
 1.Short titleThis Act may be cited as the Sensible Estate Tax Act of 2015. 2.Modification of estate tax exclusion and estate tax rates (a)Exclusion amount (1)In generalSubparagraph (A) of section 2010(c)(3) of the Internal Revenue Code of 1986 is amended by striking $5,000,000 and inserting $1,000,000.
 (2)Inflation adjustmentSubparagraph (B) of section 2010(c)(3) of such Code is amended— (A)by striking 2011 in the matter preceding clause (i) and inserting 2016, and
 (B)by striking 2015 in clause (ii) and inserting 2000. (b)Estate tax rates (1)In generalThe table contained in subsection (c) of section 2001 of such Code is amended by striking Over $1,000,000 and all that follows and inserting the following:
					
						
							
								
									Over $1,000,000 but not over $1,250,000$345,800, plus 41 percent of the excess of such amount over $1,000,000.
									 Over $1,250,000 but not over $1,500,000$448,300, plus 43 percent of the excess of such amount over $1,250,000.
									 Over $1,500,000 but not over $5,000,000$555,800, plus 45 percent of the excess of such amount over $1,500,000.
									 Over $5,000,000 but not over $10,000,000$2,130,800, plus 50 percent of the excess of such amount over $5,000,000.
									 Over $10,000,000 $4,630,800, plus 55 percent of the excess of such amount over $10,000,000..
 (2)Adjustment for inflationSubsection (c) of section 2001 of such Code is amended— (A)by inserting the following before the table contained therein:
						
							(1)In general, and
 (B)by adding at the end the following new paragraph:  (2)Inflation adjustmentIn the case of any decedent dying in a calendar year after 2016—
 (A)each minimum and maximum dollar amount for each rate bracket in the table in paragraph (1) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting 2015 for 1992 in subparagraph (B) thereof, and
 (B)each of the amounts setting forth the tax under such table shall be adjusted to the extent necessary to reflect the adjustments in the rate brackets made by subparagraph (A).
								If any increase determined under subparagraph (A) is not a multiple of $10,000, such increase shall
			 be rounded to the nearest multiple of $10,000..
 (c)Coordination with gift tax To reflect decrease in applicable credit amountSubsection (g) of section 2001 of such Code is amended to read as follows:  (g)Modifications to gift tax calculationFor purposes of applying subsection (b)(2) with respect to 1 or more gifts—
 (1)Modifications to reflect different tax ratesThe rates of tax under subsection (c) in effect at the decedent’s death shall, in lieu of the rates of tax in effect at the time of such gifts, be used both to compute—
 (A)the tax imposed by chapter 12 with respect to such gifts, and (B)the credit allowed against such tax under section 2505, including in computing—
 (i)the amount determined under section 2505(a)(1), and (ii)the sum of the amounts allowed as a credit for all preceding periods under section 2505(a)(2).
 (2)Modification to reflect reduced applicable credit amountsThe amount determined under section 2505(a)(1) for each calendar year shall not exceed the estate’s applicable credit amount under section 2010(c)..
 (d)Effective dateExcept as otherwise provided by in this subsection, the amendments made by this section shall apply to estates of decedents dying, generation-skipping transfers, and gifts made, after December 31, 2015.
			3.Restoration of credit for State transfer tax
 (a)In generalSection 2011 of the Internal Revenue Code of 1986 is amended by striking subsection (f). (b)Repeal of deduction for state transfer taxes (1)In generalSection 2058 of such Code is amended by adding at the end the following:
					
 (c)TerminationThis section shall not apply to the estates of decedents dying after December 31, 2015.. (2)Conforming amendmentSection 2106(a)(4) of such Code is amended by adding at the end the following new sentence: This paragraph shall not apply to the estates of decedents dying after December 31, 2015..
 (c)Effective dateThe amendments made by this section shall apply to estates of decedents dying, and gifts made, after December 31, 2015.
			4.Valuation rules for certain transfers of nonbusiness assets; limitation on minority discounts
 (a)In generalSection 2031 of the Internal Revenue Code of 1986 is amended by redesignating subsection (d) as subsection (f) and by inserting after subsection (c) the following new subsections:
				
 (d)Valuation rules for certain transfers of nonbusiness assetsFor purposes of this chapter and chapter 12— (1)In generalIn the case of the transfer of any interest in an entity other than an interest which is actively traded (within the meaning of section 1092)—
 (A)the value of any nonbusiness assets held by the entity shall be determined as if the transferor had transferred such assets directly to the transferee (and no valuation discount shall be allowed with respect to such nonbusiness assets), and
 (B)the nonbusiness assets shall not be taken into account in determining the value of the interest in the entity.
 (2)Nonbusiness assetsFor purposes of this subsection— (A)In generalThe term nonbusiness asset means any asset which is not used in the active conduct of 1 or more trades or businesses.
 (B)Exception for certain passive assetsExcept as provided in subparagraph (C), a passive asset shall not be treated for purposes of subparagraph (A) as used in the active conduct of a trade or business unless—
 (i)the asset is property described in paragraph (1) or (4) of section 1221(a) or is a hedge with respect to such property, or
 (ii)the asset is real property used in the active conduct of 1 or more real property trades or businesses (within the meaning of section 469(c)(7)(C)) in which the transferor materially participates and with respect to which the transferor meets the requirements of section 469(c)(7)(B)(ii).
								For purposes of clause (ii), material participation shall be determined under the rules of section
			 469(h), except that section 469(h)(3) shall be applied without regard to
 the limitation to farming activity.(C)Exception for working capitalAny asset (including a passive asset) which is held as a part of the reasonably required working capital needs of a trade or business shall be treated as used in the active conduct of a trade or business.
 (3)Passive assetFor purposes of this subsection, the term passive asset means any— (A)cash or cash equivalents,
 (B)except to the extent provided by the Secretary, stock in a corporation or any other equity, profits, or capital interest in any entity,
 (C)evidence of indebtedness, option, forward or futures contract, notional principal contract, or derivative,
 (D)asset described in clause (iii), (iv), or (v) of section 351(e)(1)(B), (E)annuity,
 (F)real property used in 1 or more real property trades or businesses (as defined in section 469(c)(7)(C)),
 (G)asset (other than a patent, trademark, or copyright) which produces royalty income, (H)commodity,
 (I)collectible (within the meaning of section 401(m)), or (J)any other asset specified in regulations prescribed by the Secretary.
							(4)Look-thru rules
 (A)In generalIf a nonbusiness asset of an entity consists of a 10-percent interest in any other entity, this subsection shall be applied by disregarding the 10-percent interest and by treating the entity as holding directly its ratable share of the assets of the other entity. This subparagraph shall be applied successively to any 10-percent interest of such other entity in any other entity.
 (B)10-percent interestThe term 10-percent interest means— (i)in the case of an interest in a corporation, ownership of at least 10 percent (by vote or value) of the stock in such corporation,
 (ii)in the case of an interest in a partnership, ownership of at least 10 percent of the capital or profits interest in the partnership, and
 (iii)in any other case, ownership of at least 10 percent of the beneficial interests in the entity. (C)Exception for actively traded interestsSubparagraph (A) shall not apply to any nonbusiness asset which consists of an interest which is actively traded (within the meaning of section 1092).
 (5)Coordination with subsection (b)Subsection (b) shall apply after the application of this subsection. (e)Limitation on minority discountsFor purposes of this chapter and chapter 12, in the case of the transfer of any interest in an entity other than an interest which is actively traded (within the meaning of section 1092), no discount shall be allowed by reason of the fact that the transferee does not have control of such entity if the transferee and members of the family (as defined in section 2032A(e)(2)) of the transferee have control of such entity (determined immediately after such transfer)..
 (b)Effective dateThe amendments made by this section shall apply to transfers after the date of the enactment of this Act.
			5.Consistent basis reporting between estate and person acquiring property from decedent
			(a)Consistent use of basis
 (1)Property acquired from a decedentSection 1014 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(f)Basis must be consistent with estate tax return
 (1)In generalFor purposes of this section, the value used to determine the basis of any interest in property in the hands of the person acquiring such property shall not exceed the value of such interest as finally determined for purposes of chapter 11.
 (2)Special rule where no final determinationIn any case in which the final value of property has not been determined under chapter 11 and there has been a statement furnished under section 6035(a), the value used to determine the basis of any interest in property in the hands of the person acquiring such property shall not exceed the amount reported on any statement furnished under section 6035(a).
 (3)RegulationsThe Secretary may by regulations provide exceptions to the application of this subsection.. (b)Information reporting (1)In generalSubpart A of part III of subchapter A of chapter 61 of such Code is amended by inserting after section 6034A the following new section:
					
						6035.Basis information to persons acquiring property from decedent
							(a)Information with respect to property acquired from decedents
 (1)In generalThe executor of any estate required to file a return under section 6018(a) shall furnish to the Secretary and to each person acquiring any interest in property included in the decedent’s gross estate for Federal estate tax purposes a statement identifying the value of each interest in such property as reported on such return and such other information with respect to such interest as the Secretary may prescribe.
 (2)Statements by beneficiariesEach person required to file a return under section 6018(b) shall furnish to the Secretary and to each other person who holds a legal or beneficial interest in the property to which such return relates a statement identifying the information described in paragraph (1).
								(3)Time for furnishing statement
 (A)In generalEach statement required to be furnished under paragraph (1) or (2) shall be furnished at such time as the Secretary may prescribe, but in no case at a time later than the earlier of—
 (i)the date which is 30 days after the date on which the return under section 6018 was required to be filed (including extensions, if any), or
 (ii)the date which is 30 days after the date such return is filed. (B)AdjustmentsIn any case in which there is an adjustment to the information required to be included on a statement filed under paragraph (1) or (2) after such statement has been filed, a supplemental statement under such paragraph shall be filed not later than the date which is 30 days after such adjustment is made.
 (b)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out this section, including regulations relating to—
 (1)the application of this section to property with regard to which no estate tax return is required to be filed, and
 (2)situations in which the surviving joint tenant or other recipient may have better information than the executor regarding the basis or fair market value of the property..
				(2)Penalty for failure to file
 (A)ReturnSection 6724(d)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by inserting after subparagraph (C) the following new subparagraph:
						
 (D)any statement required to be filed with the Secretary under section 6035.. (B)StatementSection 6724(d)(2) of such Code is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and inserting , or, and by inserting after subparagraph (HH) the following new subparagraph:
						
 (II)section 6035 (other than a statement described in paragraph (1)(D)).. (3)Clerical amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6034A the following new item:
					
						
							Sec. 6035. Basis information to persons acquiring property from decedent..
				(c)Penalty for inconsistent reporting
 (1)In generalSubsection (b) of section 6662 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (7) the following new paragraph:
					
 (8)Any inconsistent estate basis.. (2)Inconsistent basis reportingSection 6662 of such Code is amended by adding at the end the following new subsection:
					
 (k)Inconsistent estate basis reportingFor purposes of this section, the term inconsistent estate basis means the portion of the understatement which is attributable to a basis determination with respect to such property which is not consistent with the value of such property as determined under section 1014(f)..
 (d)Effective dateThe amendments made by this section shall apply to transfers for which returns are filed after the date of the enactment of this Act.
			6.Required minimum 10-year term, etc., for grantor retained annuity trusts
 (a)In generalSubsection (b) of section 2702 of the Internal Revenue Code of 1986 is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and by moving such subparagraphs (as so redesignated) 2 ems to the right;
 (2)by striking For purposes of and inserting the following:  (1)In generalFor purposes of; 
 (3)by striking paragraph (1) or (2) in paragraph (1)(C) (as so redesignated) and inserting subparagraph (A) or (B); and (4)by adding at the end the following new paragraph:
					
 (2)Additional requirements with respect to grantor retained annuitiesFor purposes of subsection (a), in the case of an interest described in paragraph (1)(A) (determined without regard to this paragraph) which is retained by the transferor, such interest shall be treated as described in such paragraph only if—
 (A)the right to receive the fixed amounts referred to in such paragraph is for a term of not less than 10 years,
 (B)such fixed amounts, when determined on an annual basis, do not decrease relative to any prior year during the first 10 years of the term referred to in subparagraph (A), and
 (C)the remainder interest has a value greater than zero determined as of the time of the transfer.. (b)Effective dateThe amendments made by this section shall apply to transfers made after the date of the enactment of this Act.
			7.Limitation on GST exemption of perpetual dynasty trusts
 (a)In generalSection 2642 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(h)Expiration of GST exemption 90 years after establishment of trust
 (1)In generalIn the case of any generation-skipping transfer made from a trust after the date which is 90 years after the date on which such trust is created, the inclusion ratio with respect to any property transferred in such transfer shall be 1.
 (2)Special rulesFor purposes of this subsection— (A)Date of creation of certain deemed separate trustsIn the case of any portion of a trust which is treated as a separate trust under section 2654(b)(1), such separate trust shall be treated as created on the date of the first transfer described in such section with respect to such separate trust.
 (B)Date of creation of pour-over trustsIn the case of any generation-skipping transfer of property which involves the transfer of property from 1 trust to another trust, the date of the creation of the transferee trust shall be treated as being the earlier of—
 (i)the date of the creation of such transferee trust, or (ii)the date of the creation of the transferor trust.
								In the case of multiple transfers to which the preceding sentence applies, the date of the creation
			 of the transferor trust shall be determined under the preceding sentence
			 before the application of the preceding sentence to determine the date of
 the creation of the transferee trust.(C)Exception for certain transfers for education and medical expensesSubparagraph (B) shall not apply to the transfer of property from 1 trust to another trust if— (i)such transfer is described in section 2642(c)(2), and
 (ii)the individual referred to in such section with respect to the transferee trust was also a beneficiary of the transferor trust.
 (3)RegulationsThe Secretary may prescribe such regulations or other guidance as may be necessary or appropriate to carry out this subsection..
			(b)Effective date
 (1)In generalThe amendments made this section shall apply to— (A)trusts created after the date of the enactment of this Act, and
 (B)generation-skipping transfers made from trusts created on or before such date, but only to the extent such transfer is made out of corpus added to the trust after such date (or out of income attributable to corpus so added).
 (2)Determination of date of creationFor purposes of this subsection, the rules of sections 2642(h)(2) (as added by this section) and 2654(b) of the Internal Revenue Code of 1986 shall apply for purposes of determining the date of the creation of any trust.
 (3)ExceptionsThe Secretary of the Treasury, or his designee, shall issue regulations or other guidance which provide exceptions to the application of the amendments made by this section which are substantially similar to the relevant exceptions under paragraph (2) of section 1433(b) of the Tax Reform Act of 1986.
				
